Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 06/18/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 02/24/2021 is a has CON of 15/981,461 05/16/2018 PAT 10945303 15/981,461 is a 371 of PCT/IB2016/056867 11/15/2016 PCT/IB2016/056867 has PRO 62/256,378 11/17/2015 are acknowledged.
Drawings
3.  	The drawings were received on 02/24/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/24/2021 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.2.	Claim 1 is provisionally rejected nonstatutory double patenting under US Patent No. 10945303.  This is a nonstatutory double patenting rejection since the conflicting claims have not in fact been patented. 
 	As per claim 1. A method of operation of a wireless device, comprising:
receiving, from a wireless network, a first message that indicates to suspend a connection between the wireless device and the wireless network; responsive to receiving the first message, storing a wireless device context and entering a suspended mode of operation; upon an occurrence of a triggering event, transmitting, to the wireless network, a second message that requests to resume the connection between the wireless device and the wireless network, wherein the second message comprises a resume identifier including: an identifier of a network node; and an identifier of the wireless device; and  receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the
second message (1. (Currently amended) A method of operation of a wireless device in a wireless network, comprising: receiving, from a first network node, a first message that instructs the wireless device to suspend a connection between the wireless device and the wireless network where, upon receiving the first message, the wireless device stores a wireless device context of the wireless device and enters a suspended mode of operation; upon an occurrence of a triggering event, transmitting, to a second network node, a second message that requests that the connection between the wireless device and the wireless network be resumed, wherein the second message 1s transmitted in an uplink common control channel service data unit, and a portion of the second message is provided by truncating the uplink common control channel service data unit_to at least one of: 48 bits; or a size of an existing content resolution identity Medium Access Control (MAC) control element, and wherein the second message comprises a resume identifier comprising: a part that identifies the first network node to which the wireless device was connected upon suspending the connection; and a part that identifies the wireless device; and receiving, from the second network node, a third message that indicates that the connection between the wireless device and the wireless network is being resumed using the stored wireless device context of the wireless device).
 	Independent claims 11, 19 are rejected similarly.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-4, 8, 10, 16-20, 23, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20130260810 A1 to Rayavarapu et al (hereinafter Rayavarapu) in view of US PG Pub US 20180249365 A1 to CHO et al (hereinafter CHO).
 	As per claim 1, a method of operation of a wireless device, comprising: receiving, from a wireless network, a first message that indicates to suspend a connection between the wireless device and the wireless network (para [0234-0235], fig. 8,  receiving from the network a message indicating to suspend the connection between user device and the network ); responsive to receiving the first message, storing a wireless device context and entering a suspended mode of operation(para [0234-0235], fig. 8, when use device receives the suspend operation instruction from the network and use device stores and enters the suspense mode operation); upon an occurrence of a triggering event, transmitting, to the wireless network, a second message that requests to resume the connection between the wireless device and the wireless network, wherein the second message comprises a resume identifier including: an identifier of a network node ; and an identifier of the wireless device (para [0272-0274], [0489] fig. 27, upon the triggering of cell reselection event the use device sending second message to resume connection between mobile device and the network, a resume identifier including: an identifier of a network node ; and an identifier of the wireless device such as the UE identity and eNB identity); 
 	CHO teaches receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message (para [0136] , receiving from the wireless network contention resolution MAC control element and includes the RTNI which is part of the second message). 20180249365
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Rayavarapu by receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message as suggested by CHO, this modification would benefit Rayavarapu for increased throughput  data transmission in a mobile communication system  .
	As per claim 2, Rayavarapu, CHO teaches the method of claim 1, CHO teaches wherein the portion of the second message that is received from the wireless network corresponds to the resume identifier (para [0136]. Portion of the second identifier such as the RNTI is part of the resume identifier).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 3, Rayavarapu, CHO teaches the method of claim 1, CHO teaches further comprising: performing contention resolution by matching the resume identifier with the portion of the second message (para [0136]. RNTI resume identifier is used for resuming connection between mobile and network).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 6, Rayavarapu, CHO teaches the method of claim 4, CHO teaches wherein the portion of the second message is transmitted in an uplink common control channel service data unit(para [0091] , message is transmitted in an uplink common control channel service data unit)..
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 7, Rayavarapu, CHO teaches the method of claim 1, wherein the second message comprises an RRC Connection Resume Request (para [0272-0274], [0489] fig. 27, message comprises an RRC Connection Resume Request).
	As per claim 8, Rayavarapu, CHO teaches the method of claim 1, CHO teaches wherein the second message is transmitted in an uplink common control channel service data unit (para [0091] , message is transmitted in an uplink common control channel service data unit).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 9, Rayavarapu, CHO teaches the method of claim 1, CHO teaches wherein the contention resolution identity MAC control element is associated with a third message that indicates that the connection between the wireless device and the wireless network is to be resumed (para [0141] , message that indicates that the connection between the wireless device and the wireless network is to be resumed ).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 10, Rayavarapu, CHO teaches the method of claim 1, wherein the stored wireless device context is used for resuming the connection (para [0272-0274], [0489] fig. 27, storing the information in the wireless device memory for connection setup).
	As per claim 11, Rayavarapu  teaches a wireless device, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the wireless device to perform operations comprising: receiving, from a wireless network, a first message that indicates to suspend a connection between the wireless device and the wireless network (para [0234-0235], fig. 8,  receiving from the network a message indicating to suspend the connection between user device and the network );; responsive to receiving the first message, storing a wireless device context and entering a suspended mode of operation(para [0234-0235], fig. 8, when use device receives the suspend operation instruction from the network and use device stores and enters the suspense mode operation);; upon an occurrence of a triggering event, transmitting, to the wireless network, a second message that requests to resume the connection between the wireless device and the wireless network, wherein the second message comprises a resume identifier including: an identifier of a network node; and an identifier of the wireless device (para [0272-0274], [0489] fig. 27, upon the triggering of cell reselection event the use device sending second message to resume connection between mobile device and the network, a resume identifier including: an identifier of a network node ; and an identifier of the wireless device such as the UE identity and eNB identity);; 
 	CHO teaches receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message (para [0136] , receiving from the wireless network contention resolution MAC control element and includes the RTNI which is part of the second message).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 12, Rayavarapu, CHO teaches the wireless device of claim 11, wherein the portion of the second message that is received from the wireless network corresponds to the resume identifier (para [0136]. Portion of the second identifier such as the RNTI is part of the resume identifier)..
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 13, Rayavarapu, CHO teaches the wireless device of claim 11, the operations further comprising: performing contention resolution by matching the resume identifier with the portion of the second message (para [0136]. RNTI resume identifier is used for resuming connection between mobile and network)..
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 16, Rayavarapu, CHO teaches the wireless device of claim 14, wherein the portion of the second message is transmitted in an uplink common control channel service data unit(para [0091] , message is transmitted in an uplink common control channel service data unit).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 17, Rayavarapu, CHO teaches the wireless device of claim 11, CHO teaches wherein the contention resolution identity MAC control element is associated with a third message that indicates that the connection between the wireless device and the wireless network is to be resumed (para [0141] , message that indicates that the connection between the wireless device and the wireless network is to be resumed ).
	As per claim 18, Rayavarapu, CHO teaches the wireless device of claim 11, wherein the stored wireless device context is used for resuming the connection (para [0272-0274], [0489] fig. 27, storing the information in the wireless device memory for connection setup)..
	As per claim 19, Rayavarapu teaches a non-transitory computer readable medium having stored thereon machine-readable instructions executable to cause a wireless device to perform operations comprising: receiving, from a wireless network (para [0234-0235], fig. 8,  receiving from the network a message indicating to suspend the connection between user device and the network );, a first message that indicates to suspend a connection between the wireless device and the wireless network; responsive to receiving the first message, storing a wireless device context and entering a suspended mode of operation(para [0234-0235], fig. 8, when use device receives the suspend operation instruction from the network and use device stores and enters the suspense mode operation); upon an occurrence of a triggering event, transmitting, to the wireless network, a second message that requests to resume the connection between the wireless device and the wireless network, wherein the second message comprises a resume identifier including: an identifier of a network node; and an identifier of the wireless device (para [0272-0274], [0489] fig. 27, upon the triggering of cell reselection event the use device sending second message to resume connection between mobile device and the network, a resume identifier including: an identifier of a network node ; and an identifier of the wireless device such as the UE identity and eNB identity);; 
 	  CHO teaches receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message (para [0136] , receiving from the wireless network contention resolution MAC control element and includes the RTNI which is part of the second message).
 	Examiner supplies the same rationale as supplied in claim 1.
 				Allowable Subject Matter
 	Claim  4-5, 14-15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	On page 4-5 of applicant's argument regarding claim 1 applicant argues that, "to at least these and related ends, independent claim 1, recites: receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message. Rayavarapu and Cho, alone or in combination, do not teach or suggest at least these recited elements of independent claim 1. Therefore, Cho does not cure the deficiencies of Rayavarapu with regard to claim 1, and so Cho and Rayavarapu, alone or in combination, do not teach or suggest receiving, from the wireless network, a contention resolution identity Medium Access Control (MAC) control element that includes a portion of the second message as recited in claim 1, and so we believe the rejection should be withdrawn". Applicant's arguments are considered but are not persuasive. CHO in para [0136] [0112], fig, 7.and further teaches in para [UE receives channel information from the base station received the contention resolution elements such as C-RNTI is received from the base station, receiving from the wireless network contention resolution MAC control element and includes the RTNI which is part of the second message base station and mobile station communication includes MAC PDU and related information such as MAC control elements, after initiating the requesting the preamble request response and scheduled transmission.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150230204 A1; US Patent Publication US 20190045345 A1,   US Patent Publication US 20140177607 A1
 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        88888888888